
	

116 S2444 IS: Border Officers Utilization for National Defense Act of 2019
U.S. Senate
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2444
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2019
			Mr. Schumer (for himself, Mr. Leahy, Mrs. Gillibrand, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish a minimum staffing level of U.S. Customs and Border Protection officers along the
			 northern border, and for other purposes.
	
	
 1.Short titlesThis Act may be cited as the Border Officers Utilization for National Defense Act of 2019 or the BOUND Act. 2.Minimum U.S. Customs and Border Protection staffing along the northern border (a)In generalBeginning on the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall ensure that not fewer than the maximum number of U.S. Customs and Border Protection officers deployed along the international border between the United States and Canada (referred to in this Act as the northern border) at any time between January 1, 2016 and the date of the enactment of this Act are always deployed along the northern border, including ports of entry along the northern border.
 (b)Limitation on transfersThe Commissioner of U.S. Customs and Border Protection may not transfer any U.S. Customs and Border Protection officer away from an assignment along the northern border if such transfer would reduce the number of such officers assigned to the northern border below the level required under subsection (a).
			
